DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims define “identifying a category and type of traffic sign”.  However, the specification fails to provide definitive limits for what is and is not considered a “category” in the context of a traffic sign.  Examiner cannot confidently assume what sign would fall into a specific category without 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 30, 32, 33, 35 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breed, et al. (U.S. Patent Publication No. 2008/0040023).  
For claim 29, Breed discloses a server system comprising: a processor; and a memory including instructions (see Fig. 5), which when executed on the processor, cause the processor to: initiate identification of a landmark (see para. 0103, 0118, 0131) based on images from multiple vehicles (see para. 0116, cars as probes), the landmark including a traffic sign (see paras. 0103, 0115-0116, 0126); fuse the landmark with an existing map to produce an updated map (see paras. 0355-0356, 0129); and distribute the updated map to a plurality of vehicles for use in autonomous operation (see para. 0144-0145, 0315).
Regarding claim 30, Breed further discloses wherein the identification of the landmark is performed using a neural network (see paras. 0224).

Claims 33 and 36 are rejected based on the citations and reasoning provided above for claim 30.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 31, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Breed, et al. (U.S. Patent Publication No. 2008/0040023) as applied to claims 29, 32 and 35 above, and further in view of Laumeyer, et al. (U.S. Patent No. 6,363,161).
Referring to claim 31, Breed does not explicitly disclose identifying the category and type of traffic sign.  However a teaching from Laumeyer discloses wherein the identification of the landmark includes identifying a category and type of traffic sign (see col. 2:49 to 3:12).  It would have been obvious to one of ordinary skill in the art to modify Breed with the teaching of Laumeyer based on the motivation to improve a system for automatically generating a database of images and positions of objects of interest identified from video images depicting roadside scenes that are recorded from a vehicle navigating a road and having a system that stores location metrics for the video images.  
Claims 34 and 37 are rejected based on the citations and reasoning provided above for claim 31.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663